B2100A (Form 2100A) (12/15)

                                         UNITED STATES BANKRUPTCY COURT
                                          Western District of Washington (Tacoma)
IN RE:                                                                Case No.: 17-42857
Debtors: Audra Michele Woods                                          Loan Number (Last 4):        9140


                                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives evidence and
notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this evidence
and notice.
Select Portfolio Servicing, Inc                                   Nationstar Mortgage LLC
as servicer for Federal Home Loan Mortgage Corp.                  c/o Nationstar Mortgage LLC
Name of Transferee                                                Name of Transferor

3217 S. Decker Lake Dr.                                           Court Claim # (if known): 2
Salt Lake City, UT 84115                                          Amount of Claim:          $181,862.53
                                                                  Date Claim Filed:         09/14/2017

Phone: 866-247-1722                                               Last Four Digits of Acct #: 0277
Last Four Digits of Acct #: 9140

Name and Address where transferee payments should be sent (if different from above):
PO Box 65450
Salt Lake City, UT 84165


Phone:    866-247-1722
Last Four Digits of Acct #:     9140



I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.


By:      /s/ Gina Hiatt                                                                   Date:   11/23/2018
         BK Management
          (Approved by: Michelle Enoch)


Specific Contact Information:
P: 800-258-8602




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.


482464-f9a816b3-7163-40cc-9f70-d5af45e978ce
